            Case 20-32307 Document 21 Filed in TXSB on 04/27/20 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


                                                                     )    Chapter 11
In re:
                                                                     )
                                                                     )    Case No. 20-32307 (DRJ)
                                                                     )
DIAMOND OFFSHORE DRILLING, INC., et al., 1                                (Joint Administration Requested)
                                                                     )
                                                                     )
                                                                     )    (Emergency Hearing Requested)
                                            Debtors.
                                                                     )


                              DEBTORS’ EXHIBIT AND WITNESS LIST

          The above-referenced debtors file this Exhibit and Witness List for the electronic hearing

to be held on April 27, 2020, at 2:00 p.m. (CST) before the Honorable Judge David R. Jones,

United States Bankruptcy Judge, 515 Rusk Street, Courtroom 400, Houston, Texas 77002.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services Company
    (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond Offshore
    Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore (Brazil)
    L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319), Diamond Foreign
    Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy Freeway, Houston,
    TX 77094.


                                                           1
       Case 20-32307 Document 21 Filed in TXSB on 04/27/20 Page 2 of 4




                                       EXHIBITS

                                                         M O O A W/D
                                                         a f b d     Disposition
NO.                     Description                      r f j m
                                                         k e e i     After Trial
                                                           r c t
                                                             t
1.    Declaration of Marc Edwards in Support of
      Chapter 11 Petitions and First Day Motions
      [Docket No. 17]

2.    List of Debtors and Non-Debtor Affiliates
      [Docket No. 17-1]

3.    Organizational Chart [Docket No. 17-2]

4.    Declaration of Nicholas Grossi, Managing
      Director at Alvarez & Marsal North America,
      LLC in Support of Chapter 11 Petitions and First
      Day Motions [Docket No. 16]

5.    Declaration of Benjamin J. Steele in Support of
      Debtors’ Emergency Application for an Order
      Appointing Prime Clerk LLC as Claims,
      Noticing, and Solicitation Agent [Docket
      No. 12-1]

6.    Prime Clerk LLC Engagement Agreement
      [Docket No. 12-2]

7.    Budget [Docket No. 15-1]

8.    Cash Pool Participants[Docket No. 15-2]

9.    Bank Accounts [Docket No. 15-3]

10.   Illustrative Cash Flow Schematic [Docket
      No. 15-4]

11.   Taxing Authorities [Docket No. 6-1]



                                            2
        Case 20-32307 Document 21 Filed in TXSB on 04/27/20 Page 3 of 4




                                                           M O O A W/D
                                                           a f b d     Disposition
 NO.                      Description                      r f j m
                                                           k e e i     After Trial
                                                             r c t
                                                               t
 12.   Utility Service List [Docket No. 8-1]

 13.   Insurance Programs [Docket No. 7-1]

 14.   Programs Policies [Docket No. 7-2]

 15.   Surety Program [Docket No. 7-3]

 16.   Any pleadings, reports, exhibits, transcripts,
       proposed orders, Court orders, or other
       documents filed in the above-captioned
       bankruptcy case
 17.   Any exhibit introduced by any other party

 18.   Rebuttal or impeachment exhibits as necessary


                                        WITNESSES

       The Debtors may call the following witnesses at the hearing:

       1.     Marc Edwards.

       2.     Nicholas Grossi.

       3.     Benjamin J. Steele.

       4.     Rebuttal witnesses as necessary.

       5.     Any witness listed by any other party.

       The Debtors reserve their right to amend or supplement this Exhibit and Witness List as

necessary in advance of the hearing.




                                                 3
        Case 20-32307 Document 21 Filed in TXSB on 04/27/20 Page 4 of 4




Dated: April 27, 2020               Respectfully submitted,

                                    By: /s/ John F. Higgins
                                    PORTER HEDGES LLP
                                    John F. Higgins (TX 09597500)
                                    Eric M. English (TX24062714)
                                    M. Shane Johnson (TX 24083263)
                                    Genevieve M. Graham (TX 24085340)
                                    1000 Main Street, 36th Floor
                                    Houston, Texas 77002
                                    Telephone: (713) 226-6000
                                    Facsimile: (713) 226-6248
                                    jhiggins@porterhedges.com
                                    eenglish@porterhedges.com
                                    sjohnson@porterhedges.com
                                    ggraham@porterhedges.com

                                    Proposed Co-Counsel to the Debtors and Debtors
                                    in Possession
                                    – and –

                                    PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP
                                    Paul M. Basta (pending pro hac vice)
                                    Robert A. Britton (pending pro hac vice)
                                    Christopher Hopkins (pending pro hac vice)
                                    Shamara R. James (pending pro hac vice)
                                    1285 Avenue of the Americas
                                    New York, NY 10019
                                    Telephone: 212-373-3000
                                    Facsimile: 212-757-3990
                                    pbasta@paulweiss.com
                                    rbritton@paulweiss.com
                                    chopkins@paulweiss.com
                                    sjames@paulweiss.com

                                    Proposed Co-Counsel to the Debtors and Debtors in
                                    Possession




                                       4
